Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 19, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  163301(3)                                                                                                 David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  In re JERMAINE STEVENSON                                                                               Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  ______________________________________                                                                               Justices


  JERMAINE STEVENSON,
                      Plaintiff,
                                                                      SC: 163301
  v
  WAYNE CIRCUIT COURT,
                 Defendant.
  ______________________________________/

         On order of the Chief Justice, the motion to waive fees is DENIED because MCL
  600.2963 requires that a prisoner pursuing a civil action be liable for filing fees. The Clerk
  of the Court is directed to provide two copies of this order and one copy of the application
  filed with the Court to appellant.
         Within 21 days of the date of this order, appellant send to the Court:
            1. the initial partial filing fee of $140.00;
            2. one copy of this order; and
            3. the application that was returned to appellant.
         By doing this, appellant becomes responsible to pay the full $375 filing fee, plus
  the $25 original action fee, for a total of $400. If appellant fails to timely comply with this
  order, the application will be administratively dismissed and the case closed. If appellant
  timely complies with this order, the Department of Corrections shall retain 50% of
  future monthly deposits made to appellant’s account until the $260.00 balance is paid.
  Upon collecting the balance, the department shall remit the amount to this Court.
         Under MCL 600.2963(8), appellant may not file a new civil action or appeal in this
  Court until the filing fee in this case is paid in full.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.

                                   July19,2021
                                                                                Clerk